
	
		II
		109th CONGRESS
		2d Session
		S. 2761
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 8, 2006
			Mr. Allard (for himself
			 and Mr. Salazar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To authorize the Secretary of the Army to
		  acquire land for the purpose of expanding Pinon Canyon Maneuver Site, and for
		  other purposes.
	
	
		1.Authority to acquire land for
			 the expansion of Pinon Canyon Maneuver Site
			(a)AuthorityThe Secretary of the Army may, subject to
			 subsections (b) and (c), after consulting with the congressional defense
			 committees, and using funds previously appropriated for such purpose, acquire
			 for not more than fair market value any and all right, title, and interest in
			 and to one or more parcels of real property located near Pinon Canyon Maneuver
			 Site (in this section referred to as the Site) for the purpose
			 of expanding the Site.
			(b)Limitation on
			 expansionThe Secretary of
			 the Army may not acquire real property under subsection (a) to expand the Site
			 if such acquisition would require the condemnation of such property, the
			 seizure by a Federal entity of any private property, or the exercise by a
			 Federal or State governmental entity of eminent domain authority.
			(c)Study
			 requiredThe Secretary of the
			 Army may not acquire real property under subsection (a) until the Secretary has
			 submitted to the congressional defense committees a study on—
				(1)the economic impact on local communities of
			 such acquisition;
				(2)the environmental impact of expanding the
			 Site pursuant to subsection (a); and
				(3)the costs associated with potential
			 environmental restoration, waste management, and other environmental activities
			 in connection with such acquisition and expansion.
				(d)DefinitionsIn this section:
				(1)The term congressional defense
			 committees means the Committee on Armed Services and the Committee on
			 Appropriations of the Senate and the Committee on Armed Services and the
			 Committee on Appropriations of the House of Representatives.
				(2)The term fair market value
			 means, with respect to a parcel of land, the value of such parcel as determined
			 by an appraisal performed by an independent, certified appraiser in accordance
			 with the Uniform Standards of Professional Appraisal Practice.
				
